Citation Nr: 1214639	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed lung disorder, to include as due to exposure to mustard gas.


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from January to July 1961.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1993 rating decision issued by the RO.

In a January 1997 decision, the Board denied the Veteran's claim of service connection.

In an April 1998 Order, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision to the extent that the Veteran's claim had been denied on a direct service connection basis, but vacated and remanded the portion of that decision regarding presumptive service connection on the basis of mustard gas exposure.  

Subsequently, the Board denied the Veteran's claim in an April 1999 decision.  However, this decision was vacated by a Court Order in May 2001 in order to comply with the recently enacted Veterans Claims Assistance Act of 2000 (VCAA).

The Board thereafter remanded this case back to the RO in September 2003 and January 2006 for additional development of the record.

In August 2006, the Board again denied the Veteran's claim.  The Veteran appealed the decision to the Court, and a February 2008 Order granted a Joint Motion, vacating the Board's decision and remanding the case for additional action.

The Board then remanded the case to the RO in July 2008 so that additional development of the evidence could be conducted.

In February 2009, the Board denied the claim of service connection.  The Veteran appealed that decision to the Court.  The Court issued an April 2011 Memorandum Decision that set aside the decision and remanded the matter for readjudication.

In October 2009, the Veteran's attorney withdrew from representation.  Although the VA received a Freedom of Information Act (FOIA) request from G.H., he was not formally appointed as the Veteran's representative.  Therefore, the Veteran is deemed to be representing himself.  See 38 C.F.R. § 14.631(f) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

In its April 2011 Memorandum Decision, the Court vacated the July 2009 decision.

The Board sought to assist the Veteran in his claim by affording him a VA examination.  He failed to report for a scheduled examination.  The Veteran informed VA that he did not wish to participate in any examinations as they were "against his religion."

Specifically, the Court found that the Board failed to make a finding on the issue of whether the Veteran had "good cause" for failing to report to his VA examination.  As a result, the Court set aside the July 2009 Board decision.

Based on the foregoing, the Board finds that this matter must be remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate whether the Veteran presented good cause for his failure to report for a scheduled examination.  

2.  After completion of the above development (and after undertaking any additional development deemed warranted by the record), the RO should review the Veteran's claim in light of all the evidence of record and governing legal authority and precedent.  In the event any decision remains adverse to him, the RO should furnished the Veteran a fully responsive Supplemental Statement of the Case (SSOC) and afford him a reasonable opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



